32 Ill. App.2d 266 (1961)
177 N.E.2d 643
Milton A. Lundstrom, Plaintiff-Appellant,
v.
Winnebago Newspapers, Inc., a Delaware Corporation, Defendant-Appellee.
Gen. No. 11,399.
Illinois Appellate Court  Second District, First Division.
October 5, 1961.
Rehearing denied November 14, 1961.
Askow, Stevens & Hardy, of Chicago, and LaVerne E. Anderson, of Rockford, for appellant.
Miller, Thomas, Hickey & Collins, for appellee.
(Abstract of Decision.)
Opinion by JUDGE McNEAL.
Reversed and remanded.
Not to be published in full.